641 P.2d 593 (1982)
56 Or.App. 154
In the matter of the Compensation of Walter Hubble, Claimant.
Walter Hubble, Petitioner,
v.
STATE ACCIDENT INSURANCE FUND CORPORATION, Respondent.
No. 79-10883; CA A21021.
Court of Appeals of Oregon.
Argued and Submitted October 30, 1981.
Decided March 8, 1982.
Rolf Olson, Salem, argued cause for petitioner. With him on brief was Olson, Hittle, Gardner & Evans, Salem.
Darrell Bewley, Associate Counsel for SAIF, Salem, argued cause and filed brief for respondent.
Before JOSEPH, C.J., and WARDEN and WARREN, JJ.
JOSEPH, Chief Judge.
Claimant appeals an order of the Workers' Compensation Board affirming the referee's determination that claimant's knee injury was non-compensable under ORS 656.005(8)(a).[1] We review de novo. ORS 656.298(6).
Claimant, a 53-year-old construction inspector employed by the University of Oregon Health Sciences Center, suffered a knee injury as he walked down a straight corridor at the dental school at the Center.
The referee found that
"* * * as he stepped forward with his left foot to take his next step his left knee buckled somewhat and he was in sudden, severe pain. He had never injured his left knee prior to the date in question and did not slip, twist, change *594 his direction or alter his course or pace prior to the occurrence of the incident."
The next day, claimant saw Dr. Gerow, who diagnosed his injury as an "internal derangement left knee." About two weeks later, Dr. Kaesche performed an arthroscopy and partial meniscectomy of the left medial meniscus. In a letter to claimant's attorney, he stated:
"In my experience, individuals tear their cartilage in their knee when walking and twisting. There is a certain amount of twisting which occurs with normal walking, more so with going up or down stairs or certainly with walking on any wet or slippery surfaces."
The referee found that medical, but not legal, causation was established and denied recovery. He cited Otto v. Moak Chevrolet, 36 Or. App. 149, 583 P.2d 594 (1978), rev. den. 285 Or. 319 (1979), for the proposition that, for an injury to "arise out of" employment, it must be traceable to the nature of the work or to some risk of the work to which the employee is exposed. He presumably found that claimant's knee injury was traceable to neither one. We disagree.
Claimant's supervisor testified that claimant's job involved a "fair amount" of office work and a
"* * * substantial amount of in-the-field inspection work which requires him to spend five to six of every eight hours in the field on the jobs climbing ladders * * *"
and standing or walking "either straight in a normal condition or walking over or climbing stairs." Claimant testified that at the time of the injury he was walking fast to get to a dental school project, because he had quite a number of jobs to cover that day.
Contrary to the Board's conclusion, the fact that his walking was not limited to his on-duty activities does not render his injury non-compensable.[2] Walking was part of claimant's job; hence the risk of injury from walking was a risk of that job. He has established a sufficient work relationship between his injury and his job to recover under the statute. See Rogers v. SAIF, 289 Or. 633, 616 P.2d 485 (1980). He need not show that his injury was precipitated by an activity that could be engaged in only during his work. See, e.g., Youngren v. Weyerhaeuser, 41 Or. App. 333, 597 P.2d 1302, rev. den. 288 Or. 81 (1979).
Reversed and remanded with instructions to allow the claim.
NOTES
[1]  ORS 656.005(8)(a) defines "compensable injury," in part, as one "arising out of and in the course of employment." The referee found that claimant's injury did not arise out of his employment.
[2]  The Board supports this contention with citations to cases which construe ORS 656.802(1)(a). See Thompson v. SAIF, 51 Or. App. 395, 625 P.2d 1348 (1981), and Henry v. SAIF, 39 Or. App. 795, 593 P.2d 1251 (1979). However, because that statute defines when an employee has suffered an occupational disease, rather than an accidental injury, those citations are inappropriate.